DETAILED ACTION
Response to Amendment
Applicant’s amendment, filed 03/16/21, for application number 15/721,365 has been received and entered into record.  Claims 1-20 have been amended.  Therefore, Claims 1-20 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 9-13, 15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liguori, US Pat. Appln. Pub. No. 2018/0165455, in view of Bhatt, US Pat. No. 8,667,580, and further in view of Nadarajah, US Pat. Appln. Pub. No. 2018/0144136.
Regarding Claim 1, Liguori discloses a method comprising: booting a first operating system on a first processor [FIG. 5, adapter device 570; 0040 “Adapter device 270 may include ... a processor.”] of a computer system (An operating system is the software that supports a device’s basic functions, such as scheduling tasks, executing applications, and controlling peripherals.
Liguori discloses the adapter device 570 executes a “boot loader” to “boot” [0042, ll. 6-14; 0096]. Once booted, the adapter “software” that verifies configurations, controls peripherals, etc. comprises a first operating system [FIG. 9; 0097, ll. 19-27; 0106 9-12]. The booted control “software”/operating system is distinct from firmware [0042, ll. 6-14; 0097 “[A]dapter device can execute software to verify firmware contents by sending read requests to 
Although Liguori discloses verifying the boot code using various type of security digital keys/hash values/etc. [0062 and 0097], Liguori does not explicitly teach A) wherein the verification comprises verifying that the boot code has been personalized to the computer system to prevent execution of the boot code on any other computer system, by the first processor performing a comparison using data corresponding to a unique identifier included with the boot code and a unique identifier that is included in the first processor and is unique to the computer system. Liguori also does not explicitly teach the low level details of the OS software that performs the validation function on the first security processor, i.e. B) wherein the booting of tire first processor includes loading a kernel and drivers of the first operating system. 

Given that the first processor of Liguori performs a verification process and Bhatt teaches a more secure verification process, it would have been obvious to one of ordinary skill in the art, having the teachings of Liguori and Bhatt before him before the effective filing date of the claimed invention, to incorporate the verification method as taught by Bhatt into the method as disclosed by Liguori, to improve a “secure boot scheme” by preventing chip replacement boot code attacks [Bhatt: col. 1, ll. 5-28; FIG. 2].

As to B), Nadarajah, in an analogous dual processor security system, teaches wherein the booting of a first processor [FIG. 2, security processor 205] includes loading a kernel and drivers of the first operating system (Applicant teaches that drivers include software used to “facilitate communications with external devices (i.e., a platform controller hub, main processor, etc.).” Specification 9/29/2017 [0048].
Nadarajah teaches security processor 205 executes software to control a boot media chip 250 and processor 215, i.e. drivers, and a “kernel” [0028]. These software elements are a first operating system. Per Nadarajah, security processors are known to use an operating system kernel and drivers to perform security functions for a main processor. Moreover, Nadarajah describes low level details to realize a security processor.).
It would have been obvious to one of ordinary skill in the art, having the additional teachings of Nadarajah before the effective filing date of the claimed invention, to further have the booting of the first processor include loading a kernel and drivers of the first operating system. When a claim ‘“simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” KSR Int’l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1740 (2007) (quoting Sakraida v. AG Pro, Inc., 425 U.S. 273, 292 (1950)). Applicable here, the combination of familiar security elements and hardware interface elements according to known See id. at 1739. Further, motivation would have been to reduce engineering costs, increase security, etc.
Regarding claim 4, the modified Liguori discloses the method of claim 1. Liguori further discloses the system further comprising: a system management circuit [FIG. 7, control logic 710] implemented in the first processor providing an indication that the boot code has been verified (Programmable security logic 560 is controlled by circuit 710 to communicate the boot firmware after it was verified [0100; FIG. 5; FIG. 9, step 940].); and a platform controller hub circuit [FIG. 5, programmable security logic 560] of the computer system, responsive to receiving the indication, retrieving the boot code and providing the hoot code to the second processor (Processor 510 receives verified firmware via programmable security logic 560 [0100; FIG. 9, step 940]. Processor 510 receives the boot firmware based on control/an indication that the boot code passes the verification function [0065, ll. 27-32; 0062].).
Regarding claim 9, the modified Liguori discloses the method of claim 1. Liguori further discloses the system further comprising: first processor enforcing a security policy controlling access, by the second processor, to one or more variables associated with the boot code and stored in a nonvolatile memory accessible to the first processor (Adapter device 570 puts the system in a “protected” mode to prevent the main processor from writing various boot code bytes/variables in memory 530 [0020; 0057].).
Regarding claim 10, the modified Liguori discloses the method of claim 9. Liguori further discloses wherein the security policy controls authorization to change the one or more variables stored in the non-volatile memory (The system can exit a protected mode to write the boot variables for an update [0057; 0061; 0065].).
Regarding claim 11, Liguori discloses a computer system, comprising: a main processor [FIG. 5, processor 510]; an auxiliary processor [FIG. 5, adapter device 570; 0040 “Adapter device 270 may include, for example, a processing logic (e.g., a processor)”; 0058 “adapter device 570 may include embedded microprocessors”]; wherein, during a boot process, the auxiliary processor is configured to: boot a first operating system on the auxiliary processor (An operating system is the software that supports a device’s basic functions, such as scheduling tasks, executing applications, and controlling peripherals.
Liguori discloses that the adapter device 570 executes a “boot loader” to “boot” [0042, ll. 6-14; 0096]. Once booted, the adapter “software” that verifies configurations, controls peripherals, etc. comprises a first operating system [FIG. 9; 0097, ll. 19-27; 0106 9-12]. The booted control “software”/operating system is distinct from firmware [0042, ll. 6-14; 0097 “[A]dapter device can execute software to verify firmware contents by sending read requests to the programmable security logic.” (emphasis added)].); perform a verification of boot code (Adapter device 570 “verifies] the firmware” and thereafter processor 510 executes the firmware to boot [0097, ll. 3-7; 0100, ll. 1-3; FIG. 9, steps 910 and 940 ].), wherein the boot code is executable to boot a second operating system distinct from the first operating system [0100, ll. 1-3; 0104 “the processor may load a . . . customer operating system, such as Microsoft Windows, Linux, or MacOS”]; and responsive to the verification, cause the main processor to be released from a reset state (After verifying the firmware, “the adapter device may release the processors from reset” [0097, ll. 3-7; 0100, ll. 1-3; FIG. 9, steps 910 and 940].) and the boot code to be provided to the main processor (Processor 510 receives verified firmware via programmable security logic 560 [0100; FIG. 9, step 940].); and wherein the main 
Although Liguori discloses verifying the boot code using various type of security digital keys/hash values/etc. [0062 and 0097], it does not specifically explicitly the auxiliary processor (the verification processor) including a first identifier that is unique to the computer system; the system comprising non-volatile memory having boot code with a second identifier; and that the verification includes verifying that the hoot code has been personalized to the computer system to prevent execution of the boot code on another computer system, by performing a comparison using the first identifier and the second identifier. Liguori also does not teach the low level details of the OS software that performs the validation function on the first security processor, i.e. B) the booting of the first processor including loading a kernel and drivers on the auxiliary processor.
As to A), Bhatt, in an analogous secure booting art, teaches a verification processor [FIG. 2, processor 120] including a first identifier [FIG. 1, ID storage 140; col. 4., ll. 14-16] that is unique to the computer system; a system comprising non-volatile memory having boot code with a second identifier [FIG. 1, unique ID 170; col. 2, ll. 58-64]; and that the verification includes verifying that the boot code has been personalized to the computer system to prevent execution of the hoot code on another computer system, by performing a comparison using the first identifier and the second identifier (“[Processor 120 may compare unique ID 170 from external memory 160 with a corresponding identifier in ID storage 140” to determine if the system should boot [FIG. 2, step 230; col. 4, ll. 14-40]. The boot code (unique ID 170 and boot 
Given that the first processor of Liguori performs a verification process and Bhatt teaches a more secure verification process, it would have been obvious to one of ordinary skill in the art, having the additional teachings of Bhatt before the effective filing date of the claimed invention, to have the auxiliary processor (the verification processor) include a first identifier that is unique to the computer system; the system comprise non-volatile memory having boot code with a second identifier; and the verification include verifying that the boot code has been personalized to the computer system to prevent execution of the boot code on another computer system, by comparing the first identifier with the second identifier. Motivation would have been to improve a “secure boot scheme” by preventing chip replacement boot code attacks [Bhatt: col. 1, ll. 5-28; FIG. 2].
The modified Liguori does not teach the low level details of the OS software that performs the validation function on the first security processor, i.e. B) the booting of the first processor including loading a kernel and drivers on the auxiliary processor.
As to B), Nadarajah, in an analogous dual processor security system, teaches the booting of an auxiliary processor [FIG. 2, security processor 205] Including loading a kernel and drivers on the auxiliary processor (Applicant teaches that drivers include software used to “facilitate communications with external devices (i.e., a platform controller hub, main processor, etc.).” Specification 9/29/2017 [0048].
Nadarajah teaches security processor 205 executes software to control a boot media chip 250 and processor 215, i.e. drivers, and a “kernel” [0028]. These software elements are a 
It would have been obvious to one of ordinary skill in the art, having the additional teachings of Nadarajah before the effective filing date of the claimed invention, to further have the booting of the first processor including loading a kernel and drivers on the auxiliary processor. When a claim ‘“simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” KSR Int’l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1740 (2007) (quoting Sakraida v. AG Pro, Inc., 425 U.S. 273, 292 (1950)). Applicable here, the combination of familiar security elements and hardware interface elements according to known methods is obvious because it "does no more than yield predictable results." See id. at 1739. Further, motivation would have been to reduce engineering costs, increase security, etc.
Regarding claim 12, the modified Liguori discloses the computer system of claim 11. Liguori further discloses wherein the auxiliary processor includes the non-volatile memory having the boot code for the main processor (The auxiliary processor includes non-volatile memory 530 and adapter device 570 that are mounted on a circuit board [FIG. 5].), and Bhatt further discloses wherein the second identifier is a hash of the first identifier or is the first identifier [processor may store unique ID 170 locally in ID storage 140, col. 3, ll. 55-56].
Regarding claim 13, the modified Liguori discloses the computer system of claim 11. Liguori further discloses wherein the auxiliary processor includes a system management circuit [FIG.7, control logic 710], and wherein the computer system further comprises a 
Regarding claim 15, the modified Liguori discloses the computer system of claim 11. Liguori further discloses wherein the auxiliary processor is configured to enforce a security policy controlling access to one or more variables associated with the boot code and stored in the non-volatile memory, wherein controlling access to the one or more variables includes controlling authorization to change the one or more variables (Adapter device 570 puts the system in a “protected” mode to prevent the main processor from writing various boot code bytes/variables in memory 530 [0020; 0057]. The system can exit the protected mode to write the boot variables for an update [0057; 0061; 0065].).
Regarding claim 17, Liguori discloses a method, comprising: beginning performance of a boot procedure in a computer system responsive to an auxiliary processor receiving power [FIG 9, step 910]; providing an indication, from the auxiliary processor to a platform controller hub [FIG. 5, programmable security logic 560], that the boot code has been verified (Processor 510 receives the boot firmware based on control/an indication that the boot code passes a 
Regarding claim 18, the modified Liguori discloses the method of claim 17. Liguori further discloses wherein the boot code is stored in a non-volatile memory implemented on the auxiliary processor (The auxiliary processor includes non-volatile memory 530 and adapter device 570 that are mounted on a circuit board [FIG. 5].), and Bhatt further discloses wherein the data corresponding to the identifier is a hash of the system identifier or the system identifier [processor may store unique ID 170 locally in ID storage 140, col. 3, ll. 55-56].
Regarding claim 19, the modified Liguori discloses the method of claim 17. Liguori discloses the method further comprising: the auxiliary processor enforcing a security policy that controls access to one or more boot variables stored in a non-volatile memory accessible to the auxiliary processor, wherein controlling access to the one or more boot variables includes controlling authorization to make changes to the one or more variables (Adapter device 570 puts the system in a “protected” mode to prevent the main processor from writing various boot code bytes/variables in memory 530 [0020; 0057]. The system can exit the protected mode to write the boot variables for an update [0057; 0061; 0065].).
Regarding claim 20, the modified Liguori discloses the method of claim 17. Liguori discloses the method loading a selected one of one or more operating systems in accordance with a selected one of one or more files stored in a non-volatile memory accessible to the auxiliary processor (An OS is loaded based on the boot files stored in memory [FIG. 9; 0100, ll. . 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Liguori, Bhatt, and Nadarajah, and further in view of Finlayson et al., US Pat. Appln. Pub. No. 2009/0327743.
Regarding Claim 2, Liguori, Bhatt, and Nadarajah disclose the method of Claim 1.  However, the combination of references does not explicitly teach wherein the data corresponding to the unique identifier is a hash of the unique identifier and included with the boot code, and wherein the verification comprises: creating a hash of the unique identifier included in the first processor; and comparing the hash included with the boot code and the created hash.
In the analogous art of computing system security, Finlayson teaches wherein the data corresponding to the unique identifier is a hash of the unique identifier and included with the boot code, and wherein the verification comprises: [Device comprises an embedded product identifier and executable operational software having an associated identifier, par 20, ll. 10-12] creating a hash of the unique identifier included in the first processor [software is configured to create a hash function comprising the embedded product identifier and the software identifier, par 20, ll. 12-14]; and comparing the hash included with the boot code and the created hash [device compares the created hash function against a current hash function value stored in the portable data transport device, par 20, ll. 14-16].
It would have been obvious to one of ordinary skill in the art, having the teachings of Liguori, Bhatt, Nadarajah, and Finlayson before him before the effective filing date of the claimed invention, to incorporate the hash of data as taught by Finlayson into the method as .
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Liguori, Bhatt, and Nadarajah, and further in view of Rao et al., US Pat. Appln. Pub. No. 2017/0085383.
Regarding claim 3, the modified Liguori discloses the method as recited in claim 1.
Liguori further discloses wherein the boot code is stored in a non-volatile memory implemented on the first processor [non-volatile memory 230 may include firmware, par 38, ll. 1-3], and a conventional “BIOS” firmware system [0037, “the firmware (e.g., Basic Input/Output System (BIOS))”; FIG. 9, discussing steps for verifying the system firmware before it is executed].  However, the modified Liguori does not explicitly teach wherein the boot code includes code conforming to a unified extensible firmware interface (UEFI) specification.
However, UEFI firmware has become ubiquitous in modern computer systems. UEFI, by design, serves to improve some of the deficiencies of traditional BIOS software through increased performance and configurable features. Rao teaches wherein boot code includes code conforming to a unified extensible firmware interface (UEFI) specification (The boot firmware can include “BIOS/UEFI” code [0027].).
Thus, it would have been obvious to one of ordinary skill in the art, having the additional teachings of Rao before the effective filing date of the claimed invention, to modify the system of Liguori to have the boot code include UEFI code. Motivation would have been for the size, efficiency, and/or configurable benefits associated with modern UEFI code.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Liguori, Bhatt, and Nadarajah, and further in view of Yoshii et al., US Pat. Appln. Pub. No. 2007/0050852.
Regarding claim 5, Liguori, Bhatt, and Nadarajah disclose the method of claim 1. Bhatt further discloses wherein the verification comprises accessing a file including the data corresponding to the unique identifier [processor 120 may compare unique ID 170 from external memory 160 with a corresponding identifier in ID storage 140, col. 3, ll. 55-56], and a hash for verifying the boot code [col. 3, ll. 63-67; col. 4, ll. 25-29].
However, the combination of references does not explicitly teach verification using a signature of a manufacturer. 
In the analogous art of computer system authentication, Yoshii teaches verification using a signature of a manufacturer [performing authentication based on device identification code and a manufacturer identification code, par 9, ll. 4-5].
It would have been obvious to one of ordinary skill in the art, having the teachings of Liguori, Bhatt, Nadarajah, and Yoshii before him before the effective filing date of the claimed invention, to incorporate the verification using a manufacturer identification, as taught by Yoshii, into the method as disclosed by Liguori, Bhatt, and Nadarajah, as use of manufacture identification as part of system verification is a well-known and conventional authentication technique [Yoshii, par 9].
Regarding claim 6, the modified Liguori discloses the method of claim 5. Liguori further discloses wherein the file is associated with a corresponding one of a plurality of operating systems each having a corresponding file, and wherein the method further comprises the .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Liguori, Bhatt, and Nadarajah, and further in view of Rothman et al., US Pat. Appln. Pub. No. 2006/0149959.
Regarding claim 7, the modified Liguori discloses the method of claim 1.
The modified Liguori does not explicitly teach the method further comprising: the second processor beginning execution of the boot code prior to completion of booting by the first processor.
Rothman teaches a second processor beginning execution of boot code prior to completion of booting by a first processor (A boot controller processor begins a booting process before the main processor of the system boots an operating system, wherein the boot controller processor continues boot processes after the second processor starts booting [0007; 0015-16 FIGs. 1 and 3].).
It would have been obvious to one of ordinary skill in the art, having the additional teachings of Rothman before the effective filing date, to modify the system of Liguori to have the method further comprising: the second processor beginning execution of the boot code prior to completion of booting by the first processor. Motivation to combine would be to “decrease the boot-up time by providing an additional coprocessor to concurrently perform .
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Liguori, Bhatt, and Nadarajah, and further in view of De Atley et al., US Pat. Appln. Pub. No. 2008/0168275.
Regarding claim 8, the modified Liguori discloses the method of claim 1. Liguori further discloses the method further comprising: performing one or more verifications, including the verification of the boot code [FIG. 9, step 910].
The modified Liguori does not explicitly teach responsive to failing one of the one or more verifications, loading a recovery operating system; obtaining a signed file via a network connection while operating in the recovery operating system; performing a re-verification using the signed file; and continuing a boot procedure for the computer system responsive to completing the reverification.
De Atley teaches a similar secure boot system. Specifically, De Atley teaches a method comprising: responsive to failing one of one or more verifications, loading a recovery operating system (If a computer system cannot verify a “code image” that it uses to boot, the system executes software to receive instructions from a remote device, enable hardware to communicate information, perform verifications, make determinations, read/write data, enter a “DFU” mode etc. [0046-48; FIGs. 5-7]. The software that performs these functions keeps the system operating as a recovery operating system.); obtaining a signed file via a network connection while operating in the recovery operating system (The system obtains a code image over a network and the code image includes unique “certificate” data [0046-47; FIG. 6], The 
It would have been obvious to one of ordinary skill in the art, having the additional teachings of De Atley before the effective filing date, to modify the system of Liguori to have the method further comprising: responsive to failing one of the one or more verifications, loading a recovery operating system; obtaining a signed file via a network connection while operating in the recovery operating system; performing a re-verification using the signed file; and continuing a boot procedure for the computer system responsive to completing the re-verification when the first verification failed.  Motivation to combine would be to “deliver a robust solution to protect applications and content inside a computing device, while at the same time providing the flexibility to update the software and or firmware for the device” [De Atley: 0006].
Regarding claim 16, the modified Liguori discloses the computer system of claim 11. Specifically, the modified Liguori discloses a system that verifies code prior to a main processor performing a boot operation [Liguori: FIG. 9].
The modified Liguori does not explicitly teach that the main processor securely performs a boot up operation after the pre-boot check occurs and how the system would troubleshoot a faulty boot, i.e. the method comprising wherein the main processor is configured to, during the 
De Atley teaches a similar secure boot system. Specifically, De Atley teaches securely performing a boot up operation and securely booting a network image during a faulty boot, i.e. a method comprising wherein a main processor [FIG. 1] is configured to, during a boot process, execute code to perform one or more verifications, and, wherein responsive to failure of a particular verification in the computer system, obtain a signed file via a network connection to enable completion of the particular verification (If a main boot process cannot verify code when booting, the system obtains a certificate signed network image that is executed [0046-48; FIGs. 5-7].).
Given that Liguori discloses performing a pre-check validation by an auxiliary processor before a main boot on a main processor [Liguori: FIG. 9] and that De Atley teaches performing various verifications during a main boot on a main processor [De Atley: FIG. 7], it would have been obvious to one of ordinary skill in the art, having the additional teachings of De Atley before the effective filing date, to modify the system of Liguori to have wherein the main processor is configured to, during the boot process, execute code to perform one or more verifications subsequent to the auxiliary processor verifying the boot code, and, wherein responsive to failure of a particular verification in the computer system, obtain a signed file via a network connection to enable completion of the particular verification. Motivation to combine would be to “deliver a robust solution to protect applications and content inside .
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Liguori, Bhatt, and Nadarajah, and further in view of Adams et al., US Pat. Appln. Pub. No. 2014/0250291.
Regarding claim 14, the modified Liguori discloses the computer system of claim 11. Liguori further discloses wherein the non-volatile memory is configured to store one or more files each including a hash used to verify the boot code (According to the Applicant’s specification, a file can include a “register file.” Specification 11/30/2018 p. 8. Liguori further discloses storing boot code various hashes in register memory locations, i.e. register files, for verification [0062; 0065].).
The modified Liguori does not explicitly teach wherein each of the files includes a payload section comprising one or more objects and binary information, and a manifest section that includes information used by the auxiliary processor to verify the payload section.
In an analogous secure booting art, Adams teaches wherein each of files includes a payload section comprising one or more objects and binary information, and a manifest section that includes information used by the auxiliary processor to verify the payload section [0015; 0019; FIGs. 1-3].
It would have been obvious to one of ordinary skill in the art, having the additional teachings of Adams before the effective filing date of the claimed invention, to modify the system of Liguori to have wherein each of files includes a payload section comprising one or more objects and binary information, and a manifest section that includes information used by the auxiliary processor to verify the payload section. Motivation would have been to increase the security of the firmware through the use of more hash values.
Response to Arguments
Applicant's arguments filed 03/16/21 have been fully considered but they are not persuasive.
Specifically, Applicant argues that while Bhatt discusses “verifying one or more properties of memory 160,” which includes boot code 180 (id. at Fig. 1), Bhatt never actually says that it verifies boot code 180.  Examiner respectfully disagrees.
Applicant has acknowledged Bhatt discloses verification of the properties of memory, of which boot code is included.  It is thus reasonable to conclude the boot code, which is part of the memory, is also verified.  Applicant has not provided any reasoning as to why such an interpretation would be unreasonable, such as why the boot code specifically may be singled out as a part of the memory which would not be subject to verification.
Applicant also argues Bhatt does not teach the verification comprises verifying that the boot code has been personalized to the computer system to prevent execution of the boot code on any other computer system.  Examiner respectfully disagrees.
As illustrated in the rejection above, Bhatt does appear to verify the boot code has been personalized, through the comparison of the unique ID and the corresponding data.  Applicant does not appear to have provided an argument as to why Bhatt allegedly fails to teach the verification, but simply provides a conclusory statement. 
Applicant further argues Bhatt discloses unique identifier 170, but the identifier is not described as “included with the boot code” and “unique to the computer system.”  Examiner respectfully disagrees.

Finally, Applicant argues the unique ID of Bhatt included in storage 140 is in the same processor being booted, but the claim limitation requires a unique identifier included in the first processor while performing, using the first processor, a verification of boot code for a second processor of the computer system.  Examiner respectfully disagrees.
Examiner notes the rejection does not rely upon Bhatt to disclose the first processor performing verification for the second processor.  Rather, the rejection relies upon Liguori for such a teaching.  Bhatt is relied upon to disclose the verification through comparison of the unique identifier.  
As no other arguments were made as to the remaining claims, the rejection is maintained.


Conclusion
Applicant is reminded that in amending a response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objections made.  Applicant must also show how the amendments avoid such references and objections.  See 37 CFR §1.111(c).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J YEN whose telephone number is (571)270-5047.  The examiner can normally be reached on M-F 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/Paul Yen/Primary Examiner, Art Unit 2186